Name: European Parliament and Council Directive 97/52/EC of 13 October 1997 amending Directives 92/50/EEC, 93/36/EEC and 93/37/EEC concerning the coordination of procedures for the award of public service contracts, public supply contracts and public works contracts respectively
 Type: Directive
 Subject Matter: marketing;  trade policy;  European construction
 Date Published: 1997-11-28

 Avis juridique important|31997L0052European Parliament and Council Directive 97/52/EC of 13 October 1997 amending Directives 92/50/EEC, 93/36/EEC and 93/37/EEC concerning the coordination of procedures for the award of public service contracts, public supply contracts and public works contracts respectively Official Journal L 328 , 28/11/1997 P. 0001 - 0059EUROPEAN PARLIAMENT AND COUNCIL DIRECTIVE 97/52/EC of 13 October 1997 amending Directives 92/50/EEC, 93/36/EEC and 93/37/EEC concerning the coordination of procedures for the award of public service contracts, public supply contracts and public works contracts respectivelyTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 57 (2), 66 and 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure referred to in Article 189b of the Treaty (3),(1) Whereas the Council, by its Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the Agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (4), approved on behalf of the Community, inter alia, the Agreement on government procurement, hereinafter referred to as 'the Agreement`, the purpose of which is to establish a multilateral framework of balanced rights and obligations with respect to government procurement with a view to achieving liberalization and expansion of world trade; whereas the Agreement has no direct effect;(2) Whereas Directives 92/50/EEC (5), 93/36/EEC (6) and 93/37/EEC (7) coordinated the national procedures relating to public service, public supply and public works contracts respectively, in order to introduce equal conditions of competition for such contracts in all the Member States;(3) Whereas the contracting authorities covered by the Agreement which comply with Directives 92/50/EEC, 93/36/EEC and 93/37/EEC, as amended by this Directive, and which apply the same provisions as regards contractors, suppliers and providers of services of third countries signatory to the Agreement are therefore in conformity with the Agreement;(4) Whereas, in view of the international rights and commitments devolving on the Community as a result of the acceptance of the Agreement, the arrangements to be applied to tenderers and products from signatory third countries are those defined by the Agreement, the scope of which does not, in the case of Directive 92/50/EEC, include service contracts listed in Annex I B thereto, R& D service contracts mentioned in category 8 of Annex I A thereto, telecommunications service contracts mentioned in category 5 of Annex I A thereto, whose CPC numbers are 7524, 7525 and 7526, and financial service contracts mentioned in category 6 of Annex I A thereto in connection with the issue, sale, purchase or transfer of securities or other financial instruments, and central bank services;(5) Whereas certain provisions of the Agreement introduce more favourable conditions for tenderers than those laid down in Directives 92/50/EEC, 93/36/EEC and 93/37/EEC;(6) Whereas, when contracts are awarded by contracting authorities within the meaning of the Agreement, the opportunities for access to public service, public supply and public works contracts available pursuant to the Treaty to undertakings and products from the Member States must be at least as favourable as the conditions of access to public contracts within the Community accorded pursuant to the arrangements contained in the Agreement to undertakings and products from third countries which are signatories to the Agreement;(7) Whereas it is therefore necessary to adapt and supplement the provisions of Directives 92/50/EEC, 93/36/EEC and 93/37/EEC;(8) Whereas the application of these Directives must be simplified and the balance which has been reached in the current Community legislation in the field of public procurement must be maintained as far as possible;(9) Whereas it is therefore necessary to extend the applicability of certain of the adaptations of Directive 92/50/EEC to all the services covered by this Directive;(10) Whereas contracting authorities may seek or accept advice which may be used in the preparation of specifications for a specific procurement, provided that such advice does not have the effect of precluding competition;(11) Whereas the Commission shall make available to small and medium-sized undertakings the training and information materials they need to enable them to participate fully in the changed procurement market,HAVE ADOPTED THIS DIRECTIVE:Article 1Without prejudice to the international rights and commitments devolving on the Community as a result of the acceptance of the Agreement, which defines the arrangements applicable to tenderers and products from signatory third countries and the current scope of which does not, in the case of Directive 92/50/EEC, include service contracts listed in Annex I B thereto, research and development (R& D) service contracts mentioned in category 8 of Annex I A thereto, telecommunications service contracts mentioned in category 5 of Annex I A thereto, the common product classification (CPC) references of which are 7524, 7525 and 7526, and financial service contracts mentioned in category 6 of Annex I A thereto in connection with the issue, purchase, sale or transfer of securities or other financial instruments, and central bank services, Directive 92/50/EEC is hereby amended as follows:1. In Article 7:(a) paragraphs 1 and 2 shall be replaced by the following:'1. (a) This Directive shall apply to:- public service contracts referred to in Article 3 (3), public service contracts concerning the services referred to in Annex I B, the services in category 8 in Annex I A and the telecommunications services in category 5 of Annex I A under CPC references 7524, 7525 and 7526, awarded by the contracting authorities referred to in Article 1 (b), where the estimated net value of value-added tax (VAT) is not less than ECU 200 000,- public service contracts concerning the services referred to in Annex I A with the exception of the services in category 8 and the telecommunications services in category 5 under CPC references 7524, 7525 and 7526:(i) awarded by the contracting authorities listed in Annex I to Directive 93/36/EEC where the estimated value net of VAT is not less than the equivalent in ecus of 130 000 special drawing rights (SDRs);(ii) awarded by the contracting authorities listed in Article 1 (b) other than those referred to in Annex I to Directive 93/36/EEC and where the estimated value net of VAT is not less than the equivalent in ecus of 200 000 SDRs.(b) The value in ecus and in national currencies of the thresholds laid down in subparagraph (a) shall, in principle, be revised every two years with effect from 1 January 1996. The calculation of these values shall be based on the average daily values of these currencies expressed in ecus and of the ecus expressed in SDRs over the 24 months terminating on the last day of August preceding the 1 January revision.The method of calculation laid down in this subparagraph shall be reviewed, on a proposal from the Commission, by the advisory Committee for Public Procurement, in principle two years after its initial application.(c) The thresholds laid down in subparagraph (a) and the values of the thresholds expressed in ecus and in national currencies shall be published in the Official Journal of the European Communities at the beginning of the month of November which follows the revision laid down in the first paragraph of subparagraph (b).2. For the purposes of calculating the estimated value of the contract, the contracting authority shall include the estimated total remuneration of the service provider, taking account of the provisions of paragraphs 3 to 7.`(b) Paragraph 8 shall be repealed.2. Article 12 (1) and (2) shall be replaced by the following:'1. The contracting authority shall, within 15 days of the date on which a written request is received, inform any eliminated candidate or tenderer of the reasons for rejection of his application or his tender, and any tenderer who has made an admissible tender of the characteristics and relative advantages of the tender selected as well as the name of the successful tenderer.However, contracting authorities may decide that certain information on the contract award, referred to in the first subparagraph be withheld where release of such information would impede law enforcement or otherwise be contrary to the public interest or would prejudice the legitimate commercial interests of particular undertakings, public or private, or might prejudice fair competition between service providers.2. Contracting authorities shall promptly inform candidates and tenderers of the decisions taken on contract awards, including the reasons why they have decided not to award to a contract for which there has been an invitation to tender or to start the procedure again and, shall do so in writing if required. They shall also inform the Office for Official Publications of the European Communities of such decisions.`3. Article 13 (1) and (2) shall be replaced by the following:'1. This Article shall apply to design contests organized as part of a procedure leading to the award of a service contract whose estimated value net of VAT is not less than:- the threshold laid down in the first indent of Article 7 (1) (a), as regards the services referred to in Annex I B, the services in category 8 in Annex I A and the telecommunications services in category 5 of Annex I A under CPC references 7524, 7525 and 7526, awarded by the contracting authorities referred to in Article 1 (b), or- the threshold laid down in (i) of the second indent of Article 7 (1) (a), as regards the services referred to in Annex I A with the exception of the services in category 8 and the telecommunications services in category 5 under CPC references 7524, 7525 and 7526, awarded by the contracting authorities listed in Annex I to Directive 93/36/EEC, or- the threshold laid down in (ii) of the second indent of Article 7 (1) (a), as regards the services referred to in Annex I A with the exception of the services in category 8 and the telecommunications services in category 5 under CPC references 7524, 7525 and 7526, awarded by the contracting authorities listed in Article 1 (b) other than those referred to in Annex I to Directive 93/36/EEC.2. This Article shall apply to all design contests where the total amount of contest prizes and payments to participants is not less than:- the threshold laid down in Article 7 (1) (a), first indent, as regards the services referred to in Annex I B, the services in category 8 in Annex I A and the telecommunications services in category 5 of Annex I A under CPC references 7524, 7525 and 7526, awarded by the contracting authorities referred to in Article 1 (b), or- the threshold laid down in (i) of the second indent of Article 7 (1) (a), as regards the services referred to in Annex I A with the exception of the services in category 8 and the telecommunications services in category 5 under CPC references 7524, 7525 and 7526, awarded by the contracting authorities listed in Annex I to Directive 93/36/EEC, or- the threshold laid down in (ii) of the second indent of Article 7 (1) (a), as regards the services referred to in Annex I A with the exception of the services in category 8 and the telecommunications services in category 5 under CPC references 7524, 7525 and 7526, awarded by the contracting authorities listed in Article 1 (b) other than those referred to in Annex I to Directive 93/36/EEC.`4. Article 18 (2) shall be replaced by the following:'2. The time limit for receipt of tenders laid down in paragraph 1 may be replaced by a period sufficiently long to permit responsive tendering, which, as a general rule, shall be not less than 36 days and in any case not less than 22 days, from the date on which the contract notice was dispatched, if the contracting authorities have sent the indicative notice provided for in Article 15 (1) drafted in accordance with the model in Annex III A (Prior information) to the Official Journal of the European Communities within a minimum of 52 days and a maximum of 12 months before the date on which the contract notice provided for in Article 15 (2) was dispatched to the Official Journal of the European Communities, provided that the indicative notice contained, in addition, at least as much of the information referred to in the model notice in Annex III B (Open procedure) as was available at the time of publication of the notice.`5. Article 19 (4) shall be replaced by the following:'4. The time limit for receipt of tenders laid down in paragraph 3 may be reduced to 26 days if the contracting authorities have sent the indicative notice provided for in Article 15 (1) drafted in accordance with the model in Annex III A (Prior information) to the Official Journal of the European Communities within a minimum of 52 days and a maximum of 12 months before the date on which the contract notice provided for in Article 15 (2) was dispatched to the Official Journal of the European Communities, provided that the indicative notice contained, in addition, at least as much of the information referred to in the model in Annex III C (Restricted procedure) or, where applicable, Annex III D (Negotiated procedure) as was available at the time of publication of the notice.`6. In Article 23, the existing wording shall become paragraph 1 and the following paragraph shall be added:'2. Tenders shall be submitted in writing, directly or by mail. Member States may authorize the submission of tenders by any other means making it possible to ensure:- that each tender contains all the information necessary for its evaluation,- that the confidentiality of tenders is maintained pending their evaluation,- that, where necessary, for reasons of legal proof, such tenders are confirmed as soon as possible in writing or by dispatch of a certified copy,- that tenders are opened after the time limit for their submission has expired.`7. The following Article shall be inserted:'Article 38aFor the purposes of the award of public contracts by contracting authorities, Member States shall apply in their relations conditions as favourable as those which they grant to third countries in implementation of the Agreement on government procurement, concluded in the framework of the Uruguay Round multilatertal negotiations (*), hereinafter referred to as "the Agreement". Member States shall to this end consult each other within the Advisory Committee for Public Contracts on the measures to be taken pursuant to the Agreement.(*) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the Agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (OJ L 336, 23. 12. 1994, p. 1).`8. Article 39 shall be replaced by the following:'Article 391. In order to permit assessment of the results of applying this Directive, Member States shall forward to the Commission a statistical report on the service contracts awarded by contracting authorities during the preceding year not later than 31 October 1997 and thereafter not later than 31 October each year.2. This report shall detail at least:(a) in the case of contracting authorities listed in Annex I to Directive 93/36/EEC:- the estimated overall value of contracts awarded below the threshold by each contracting authority,- the number and value of contracts awarded above the threshold by each contracting authority, subdivided as far as possible by procedure, category of service according to the nomenclature used in Annex I and the nationality of the service provider to whom the contract has been awarded and, in the case of negotiated procedures, subdivided in accordance with Article 11, listing the number and value of contracts awarded to each Member State and to third countries;(b) in the case of all other contracting authorities subject to this Directive, for each category of contracting authority, the number and value of contracts awarded above the threshold, subdivided, as far as possible, by procedure, category of service according to the nomenclature used in Annex I and the nationality of the service provider to whom the contract has been awarded and, in the case of negotiated procedures, subdivided in accordance with Article 11, listing the number and value of contracts awarded to each Member State and to third countries;(c) in the case of contracting authorities listed in Annex I to Directive 93/36/EEC, the number and total value of contracts awarded by each contracting authority pursuant to derogations to the Agreement; in the case of all other contracting authorities subject to this Directive, the total value of contracts awarded by each category of contracting authority pursuant to derogations to the Agreement;(d) any other statistical information, to be determined pursuant to the procedure provided for in Article 40 (3), which is required in accordance with the Agreement.The statistical information required pursuant to this paragraph shall not concern contracts having as their object services listed in category 8 of Annex I A, the telecommunications services in category 5 of Annex I A, under CPC references 7524, 7525 and 7526, or the services listed in Annex I B, provided that their estimated value, net of VAT, is less than ECU 200 000.3. The Commission shall determine, in accordance with the procedure laid down in Article 40 (3), the nature of any statistical information required pursuant to this Directive.`9. Annex III shall be replaced by the text set out in Annex II to this Directive.Article 2Directive 93/36/EEC is hereby amended as follows:1. In Article 5:(A) paragraph 1 shall be replaced by the following:'1. (a) Titles II, III and IV and Articles 6 and 7 shall apply to public supply contracts awarded by:(i) the contracting authorities referred to in Article 1 (b), including contracts awarded by the contracting authorities listed in Annex I in the field of defence in so far as products not covered by Annex II are concerned, where the estimated value net of value-added tax (VAT) is not less than the equivalent in ecus of 200 000 special drawing rights (SDRs);(ii) the contracting authorities listed in Annex I whose estimated value net of VAT is not less than the equivalent in ecus of 130 000 SDRs; in the case of contracting authorities in the field of defence, this shall apply only to contracts involving products covered by Annex II.(b) This Directive shall apply to public supply contracts whose estimated value equals or exceeds the threshold concerned at the time of publication of the notice in accordance with Article 9 (2).(c) The value in ecus and in national currencies of the thresholds laid down in subparagraph (a) shall, in principle, be revised every two years with effect from 1 January 1996. The calculation of these values shall be based on the average daily values of these currencies expressed in ecus and of the ecu expressed in SDRs over the 24 months terminating on the last day of August immediately preceding the 1 January revision.The method of calculation laid down in this subparagraph shall be reviewed, on a proposal from the Commission, by the Advisory Committee for Public Contracts, in principle two years after its initial application.(d) The thresholds laid down in subparagraph (a) and the values of the thresholds expressed in ecus and in national currencies shall be published in the Official Journal of the European Communities at the beginning of the month of November which follows the revision laid down in the first paragraph of subparagraph (c).`(B) The following paragraph shall be added:'7. Contracting authorities shall ensure that there is no discrimination between the various suppliers.`2. Article 7 (1) and (2) shall be replaced by the following:'1. The contracting authority shall, within 15 days of the date on which the request is received, inform any eliminated candidate or tenderer of the reasons for rejection of his application or his tender and any tenderer who has made an admissible tender of the characteristics and relative advantages of the tender selected as well as the name of the successful tenderer.However, contracting authorities may decide that certain information on the contract award, referred to in the preceding subparagraph, shall be withheld where release of such information would impede law enforcement or otherwise be contrary to the public interest or would prejudice the legitimate commercial interests of particular undertakings, public or private, or might prejudice fair competition between suppliers.2. Contracting authorities shall promptly inform candidates and tenderers of the decisions taken on contract awards, including the reasons why they have decided not to award a contract for which there has been an invitation to tender or to start the procedure again, and shall do so in writing if requested. They shall also inform the Office for Official Publications of the European Communities of such decisions.`3. The following paragraph shall be inserted in Article 10:'1a. The time limit for receipt of tenders laid down in paragraph 1 may be replaced by a period sufficiently long to permit responsive tendering, which, as a general rule, shall be not less than 36 days and in any case not less than 22 days, from the date on which the contract notice was dispatched, if the contracting authorities have sent the indicative notice provided for in Article 9 (1), drafted in accordance with the model in Annex IV A (Prior information), to the Official Journal of the European Communities within a minimum of 52 days and a maximum of 12 months before the date on which the contract notice provided for in Article 9 (2) was dispatched to the Official Journal of the European Communities, provided that the indicative notice contained, in addition, at least as much of the information referred to in the model notice in Annex IV B (Open procedure) as was available at the time of publication of the notice.`4. The following paragraph shall be inserted in Article 11:'3a. The time limit for receipt of tenders laid down in paragraph 3 may be reduced to 26 days if the contracting authorities have sent the indicative notice provided for in Article 9 (1), drafted in accordance with the model in Annex IV A (Prior information), to the Official Journal of the European Communities within a minimum of 52 days and a maximum of 12 months before the date on which the contract notice provided for in Article 9 (2) was dispatched to the Official Journal of the European Communities, provided that the indicative notice contained, in addition, at least as much of the information referred to in the model in Annex IV C (Restricted procedure), or, where applicable, Annex IV D (Negotiated procedure) as was available at the time of publication of the notice.`5. The following paragraph shall be added to Article 15:'3. Tenders shall be submitted in writing, directly or by mail. Member States may authorize the submission of tenders by any other means making it possible to ensure:- that each tender contains all the information necessary for its evaluation,- that the confidentiality of tenders is maintained pending their evaluation,- that, where necessary, for reasons of legal proof, such tenders are confirmed as soon as possible in writing or by dispatch of a certified copy,- that tenders are opened after the time limit for their submission has expired.`6. Article 29 shall be replaced by the following:'Article 291. The Commission shall examine the application of this Directive in consultation with the Advisory Committee for Public Contracts and where appropriate shall submit new proposals to the Council with the aim in particular of harmonizing the measures taken by the Member States for the implementation of this Directive.2. The Commission shall review this Directive and any new measures which may be adopted by virtue of paragraph 1, having regard to the results of the further negotiations provided for in Article XXIV (7) of the Agreement on Government Procurement, concluded in the framework of the Uruguay Round multilateral negotiations (*), hereinafter referred to as 'the Agreement`, and shall, if necessary, submit appropriate proposals to the Council.3. The Commission shall update Annex I, in accordance with the procedure laid down in Article 32 (2), on the basis of any rectifications, modifications or amendments made thereto and shall have the updated version published in the Official Journal of the European Communities.(*) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the Agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (OJ L 336, 23. 12. 1994, p. 1).`7. Article 31 shall be replaced by the following:'Article 311. In order to permit assessment of the results of applying this Directive, Member States shall forward to the Commission a statistical report on the supply contracts awarded by contracting authorities during the preceding year, not later than 31 October 1996 and, in respect of the contracting authorities not listed in Annex I, not later than 31 October 1997 and thereafter not later than 31 October of each year.2. The statistical report shall detail at least:(a) in the case of contracting authorities listed in Annex I:- the estimated overall value of contracts awarded below the threshold by each contracting authority,- the number and value of contracts awarded above the threshold by each contracting authority, subdivided as far as possible by procedure, category of product according to the nomenclature referred to in Article 9 (1) and the nationality of the supplier to whom the contract has been awarded and, in the case of negotiated procedures, subdivided in accordance with Article 6, listing the number and value of contracts awarded to each Member State and to third countries;(b) in the case of all other contracting authorities subject to this Directive, for each category of contracting authority, the number and value of contracts awarded above the threshold, subdivided, as far as possible, by procedure, category of product according to the nomenclature referred to in Article 9 (1) and the nationality of the supplier to whom the contract has been awarded, subdivided in accordance with Article 6, listing the number and value of the contracts awarded to each Member State and to third countries;(c) in the case of contracting authorities listed in Annex I, the number and total value of contracts awarded by each contracting authority pursuant to derogations to the Agreement; in the case of all other contracting authorities subject to this Directive, the total value of contracts awarded by each category of contracting authority pursuant to derogations to the Agreement;(d) any other statistical information, to be determined pursuant to the procedure provided for in Article 32 (2), which is required in accordance with the Agreement.3. The Commission shall determine, in accordance with the procedure laid down in Article 32 (2), the nature of any statistical information required pursuant to this Directive.`8. Annex I shall be replaced by the text in Annex I to this Directive and Annex IV by that in Annex III to this Directive.Article 3Directive 93/37/EEC is hereby amended as follows:1. In Article 6:(A) paragraphs 1 and 2 shall be replaced by the following:'1. This Directive shall apply to:(a) public works contracts whose estimated value net of value-added tax (VAT) is not less than the equivalent in ecus of 5 000 000 special drawing rights (SDRs);(b) public works contracts referred to in Article 2 (1) whose estimated value net of VAT is not less than ECU 5 000 000.2. (a) The value in ecus and in national currencies of the threshold laid down in paragraph 1 shall in principle be revised every two years with effect from 1 January 1996. The calculation of this value shall be based on the average daily values of the ecu expressed in SDRs and of the national currencies expressed in ecus over the 24 months terminating on the last day of August preceding the 1 January revision.The threshold laid down in paragraph 1 and the value of the threshold expressed in ecus and in national currencies shall be published in the Official Journal of the European Communities at the beginning of the month of November which follows the abovementioned revision.(b) The method of calculation laid down in subparagraph (a) shall be reviewed, on a proposal from the Commission, by the Advisory Committee for Public Contracts, in principle two years after its initial application.`(B) The following new paragraph shall be added:'6. Contracting authorities shall ensure that there is no discrimination between the various contractors.`2. Article 8 (1) and (2) shall be replaced by the following:'1. The contracting authority shall, within 15 days of the date on which a written request is received, inform any eliminated candidate or tenderer of the reasons for rejection of this application or his tender, and, any tenderer who has made an admissible tender of the characteristics and relative advantages of the tender selected as well as the name of the successful tenderer.However, contracting authorities may decide that certain information on the contract award, referred to in the preceding subparagraph, be withheld where release of such information would impede law enforcement or otherwise be contrary to the public interest or would prejudice the legitimate commercial interests of particular undertakings, public or private, or might prejudice fair competition between contractors.2. Contracting authorities shall promptly inform candidates and tenderers of the decisions taken on contract awards, including the reasons why they have decided not to award a contract for which there has been an invitation to tender or to start the procedure again, and shall do so in writing if requested. They shall also inform the Office for Official Publications of the European Communities of such decisions.`3. Article 12 (2) shall be replaced by the following:'2. The time limit for receipt of tenders laid down in paragraph 1 may be replaced by a period sufficiently long to permit responsive tendering, which, as a general rule, shall be not less than 36 days and in any case not less than 22 days, from the date on which the contract notice was dispatched, if the contracting authorities have sent the indicative notice provided for in Article 11 (1), drafted in accordance with the model in Annex IV A (Prior information), to the Official Journal of the European Communities within a minimum of 52 days and a maximum of 12 months before the date on which the contract notice provided for in Article 11 (2) was dispatched to the Official Journal of the European Communities, provided that the indicative notice contained, in addition, at least as much of the information referred to in the model notice in Annex IV B (Open procedure) as was available at the time of publication of the notice.`4. Article 13 (4) shall be replaced by the following:'4. The time limit for receipt of tenders laid down in paragraph 3 may be reduced to 26 days if the contracting authorities have sent the indicative notice provided for in Article 11 (1) drafted in accordance with the model in Annex IV A (Prior information) to the Official Journal of the European Communities within a minimum of 52 days and a maximum of 12 months before the date on which the contract notice provided for in Article 11 (2) was dispatched to the Official Journal of the European Communities, provided that the indicative notice contained, in addition, at least as much of the information referred to in the model notice in Annex IV C (Restricted procedure), or, where applicable, Annex IV D (Negotiated procedure) as was available at the time of publication of the notice.`5. In Article 18, the existing text shall become paragraph 1 and the following paragraph shall be added:'2. Tenders shall be submitted in writing, directly or by mail. Member States may authorize the submission of tenders by any other means making it possible to ensure:- that each tender contains all the information necessary for its evaluation,- that the confidentiality of tenders is maintained pending their evaluation,- that, where necessary, for reasons of legal proof, such tenders are confirmed as soon as possible in writing or by dispatch of a certified copy,- that tenders are opened after the time limit for their submission has expired.`6. The following Article shall be inserted:'Article 33aFor the purposes of the award of public contracts by contracting authorities, Member States shall apply in their relations conditions as favourable as those which they grant to third countries in implementation of the Agreement on government procurement, concluded in the framework of the Uruguay Round multilateral negotiations (*), hereinafter referred to as "the Agreement". Member States shall to this end consult each other within the Advisory Committee for Public Contracts on the measures to be taken pursuant to the Agreement.(*) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the Agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (OJ L 336, 23. 12. 1994, p. 1).`7. Article 34 shall be replaced by the following:'Article 341. In order to permit assessment of the results of applying this Directive, Member States shall forward to the Commission a statistical report on the works contracts awarded by contracting authorities during the preceding year, not later than 31 October 1997 and thereafter not later than 31 October of each year.2. The statistical report shall detail at least:(a) in the case of contracting authorities listed in Annex I to Directive 93/36/EEC:- the estimated overall value of contracts awarded below the threshold by each contracting authority,- the number and value of contracts awarded above the threshold, by each contracting authority subdivided as far as possible by procedure, category of work according to the nomenclature used in Annex II and the nationality of the contractor to whom the contract has been awarded, and in the case of negotiated procedures, subdivided in accordance with Article 7, listing the number and value of the contracts awarded to each Member State and to third countries;(b) in the case of all other contracting authorities subject to this Directive, for each category of contracting authority, the number and value of contracts awarded above the threshold, subdivided, as far as possible, by procedure, category of work according to the nomenclature used in Annex II and the nationality of the contractor to whom the contract has been awarded and, in the case of negotiated procedures, subdivided in accordance with Article 7, listing the number and value of the contracts awarded to each Member State and to third countries;(c) in the case of contracting authorities listed in Annex I to Directive 93/36/EEC, the number and total value of contracts awarded by contracting authorities pursuant to derogations to the Agreement; in the case of all other contracting authorities subject to this Directive, the total value of contracts awarded by each category of contracting authority pursuant to derogations to the Agreement;(d) any other statistical information, to be determined pursuant to the procedure provided for in Article 35 (3), which is required in accordance with the Agreement.3. The Commission shall determine, in accordance with the procedure laid down in Article 35 (3), the nature of any statistical information required pursuant to this Directive.`8. Annex IV shall be replaced by the text set out in Annex IV to this Directive.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 13 October 1998. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods for making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the main provisions of national law which they adopt in the field covered by this Directive and a correlation table between this Directive and the national provisions adopted.Article 5This Directive is addressed to the Member States.Done at Brussels, 13 October 1997.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentR. GOEBBELS(1) OJ C 138, 3. 6. 1995, p. 1.(2) OJ C 256, 2. 10. 1995, p. 4 and OJ C 212, 22. 7. 1996, p. 13.(3) Opinion of the European Parliament of 29 February 1996 (OJ C 78, 18. 3. 1996, p. 18), Council common position of 20 December 1996 (OJ C 111, 9. 4. 1997, p. 1) and Decision of the European Parliament of 14 May 1997 (OJ C 167, 2. 6. 1997). Council Decision of 24 July 1997.(4) OJ L 336, 23. 12. 1994, p. 1.(5) Council Directive 92/50/EEC of 18 June 1992, relating to the coordination of procedures for the award of public service contracts (OJ L 209, 24. 7. 1992, p. 1). Directive as last amended by the 1994 Act of Accession.(6) Council Directive 93/36/EEC of 14 June 1993, coordinating procedures for the award of public supply contracts (OJ L 199, 9. 8. 1993, p. 1). Directive as last amended by the 1994 Act of Accession.(7) Council Directive 93/37/EEC of 14 June 1993 concerning the coordination of procedures for the award of public works contracts (OJ L 199, 9. 8. 1993, p. 54). Directives as last amended by the 1994 Act of Accession.ANNEX I 'ANNEX ILIST OF CONTRACTING AUTHORITIES SUBJECT TO THE AGREEMENT IN ACCORDANCE WITH ANNEX I THERETO(CENTRAL GOVERNMENT AUTHORITIES)BELGIUMA. - L'Ã tat FÃ ©dÃ ©ral:- Services du Premier ministre- MinistÃ ¨re des affaires Ã ©conomiques- MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la CoopÃ ©ration au dÃ ©veloppement- MinistÃ ¨re de l'agriculture- MinistÃ ¨re des classes moyennes- MinistÃ ¨re des communications et de l'infrastructure- MinistÃ ¨re de la dÃ ©fense nationale (1)- MinistÃ ¨re de l'emploi et du travail- MinistÃ ¨re des finances- MinistÃ ¨re de l'intÃ ©rieur et de la fonction publique- MinistÃ ¨re de la justice- MinistÃ ¨re de la santÃ © publique et de l'environnement- la poste (2)- la RÃ ©gie des bÃ ¢timents- le Fonds des routesB. - L'Office national de sÃ ©curitÃ © sociale- L'Institut national d'assurances sociales pour travailleurs indÃ ©pendants- L'Institut national d'assurances maladie-invaliditÃ ©- L'Office national des pensions- La Caisse auxiliaire d'assurance maladie-invaliditÃ ©- Le Fonds des maladies professionnelles- L'Office national de l'emploi(1) Non-warlike materials contained in Annex II.(2) Postal business covered by the Law of 24 December 1993.DENMARK>TABLE>FEDERAL REPUBLIC OF GERMANYList of the central purchasing entities1. AuswÃ ¤rtiges Amt2. Bundesministerium fÃ ¼r Arbeit und Sozialordnung3. Bundesministerium fÃ ¼r Bildung und Wissenschaft4. Bundesministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Forsten5. Bundesministerium der Finanzen6. Bundesministerium fÃ ¼r Forschung und Technologie7. Bundesministerium des Innern (nur zivile GÃ ¼ter)8. Bundesministerium fÃ ¼r Gesundheit9. Bundesministerium fÃ ¼r Frauen und Jugend10. Bundesministerium fÃ ¼r Familie und Senioren11. Bundesministerium der Justiz12. Bundesministerium fÃ ¼r Raumordnung, Bauwesen und StÃ ¤dtebau13. Bundesministerium fÃ ¼r Post und Telekommunikation (1)14. Bundesministerium fÃ ¼r Wirtschaft15. Bundesministerium fÃ ¼r wirtschaftliche Zusammenarbeit16. Bundesministerium der Verteidigung (1)17. Bundesministerium fÃ ¼r Umwelt, Naturschutz und Reaktorsicherheit18. Bundesministerium fÃ ¼r VerkehrNoteUnder existing national arrangements, the bodies included in this list must, following special procedures, award contracts to certain groups in order to remove the difficulties caused by the last war.(1) Mit Ausnahme von TelekommunikationsausrÃ ¼stung.SPAINList of entities1. Ministerio de Asuntos Exteriores2. Ministerio de Justicia3. Ministerio de Defensa (1)4. Ministerio de EconomÃ ­a y Hacienda5. Ministerio del Interior6. Ministerio de Obras PÃ ºblicas, Transportes y Medio Ambiente7. Ministerio de EducaciÃ ³n y Ciencia8. Ministerio de Trabajo y Seguridad Social9. Ministerio de Industria y EnergÃ ­a10. Ministerio de Agricultura, Pesca y AlimentaciÃ ³n11. Ministerio de la Presidencia12. Ministerio para las Administraciones PÃ ºblicas13. Ministerio de Cultura14. Ministerio de Comercio y Turismo15. Ministerio de Sanidad y Consumo16. Ministerio de Asuntos Sociales(1) Material que no sea de guerra incluido en el Anexo II.FRANCE1. Main purchasing entitiesA. Budget gÃ ©nÃ ©ral- Services du Premier ministre- MinistÃ ¨re des affaires sociales, de la santÃ © et de la ville- MinistÃ ¨re de l'intÃ ©rieur et de l'amÃ ©nagement du territoire- MinistÃ ¨re de la justice- MinistÃ ¨re de la dÃ ©fense- MinistÃ ¨re des affaires Ã ©trangÃ ¨res- MinistÃ ¨re de l'Ã ©ducation nationale- MinistÃ ¨re de l'Ã ©conomie- MinistÃ ¨re de l'industrie, des postes et tÃ ©lÃ ©communications et du commerce extÃ ©rieur- MinistÃ ¨re de l'Ã ©quipement, des transports et du tourisme- MinistÃ ¨re des entreprises et du dÃ ©veloppement Ã ©conomique, chargÃ © des petites et moyennes entreprises et du commerce et de l'artisanat- MinistÃ ¨re du travail, de l'emploi et de la formation professionnelle- MinistÃ ¨re de la culture et de la francophonie- MinistÃ ¨re du budget- MinistÃ ¨re de l'agriculture et de la pÃ ªche- MinistÃ ¨re de l'enseignement supÃ ©rieur et de la recherche- MinistÃ ¨re de l'environnement- MinistÃ ¨re de la fonction publique- MinistÃ ¨re du logement- MinistÃ ¨re de la coopÃ ©ration- MinistÃ ¨re des dÃ ©partements et territoires d'outre-mer- MinistÃ ¨re de la jeunesse et des sports- MinistÃ ¨re de la communication- MinistÃ ¨re des anciens combattants et victimes de guerreB. Budget annexeOn peut notamment signaler:- Imprimerie nationaleC. Comptes spÃ ©ciaux du TrÃ ©sorOn peut notamment signaler:- Fonds forestier national- Soutien financier de l'industrie cinÃ ©matographique et de l'industrie des programmes audiovisuels- Fonds national d'amÃ ©nagement foncier et d'urbanisme- Caisse autonome de la reconstruction2. National public administrative bodies- AcadÃ ©mie de France Ã Rome- AcadÃ ©mie de marine- AcadÃ ©mie des sciences d'outre-mer- Agence centrale des organismes de sÃ ©curitÃ © sociale (ACOSS)- Agences financiÃ ¨res de bassins- Agence nationale pour l'amÃ ©lioration des conditions de travail (ANACT)- Agence nationale pour l'amÃ ©lioration de l'habitat (ANAH)- Agence nationale pour l'emploi (ANPE)- Agence nationale pour l'indemnisation des franÃ §ais d'outre-mer (ANIFOM)- AssemblÃ ©e permanente des chambres d'agriculture (APCA)- BibliothÃ ¨que nationale- BibliothÃ ¨que nationale et universitaire de Strasbourg- Bureau d'Ã ©tudes des postes et tÃ ©lÃ ©communications d'outre-mer (BEPTOM)- Caisse des dÃ ©pÃ ´ts et consignations- Caisse nationale des allocations familiales (CNAF)- Caisse nationale d'assurance maladie des travailleurs salariÃ ©s (CNAM)- Caisse nationale d'assurance-vieillesse des travailleurs salariÃ ©s (CNAVTS)- Caisse nationale des autoroutes (CNA)- Caisse nationale militaire de sÃ ©curitÃ © sociale (CNMSS)- Caisse nationale des monuments historiques et des sites- Caisse nationale des tÃ ©lÃ ©communications (1)- Caisse de garantie du logement social- Casa de Velasquez- Centre d'enseignement zootechnique de Rambouillet- Centre d'Ã ©tudes du milieu et de pÃ ©dagogie appliquÃ ©e du ministÃ ¨re de l'agriculture- Centre d'Ã ©tudes supÃ ©rieures de sÃ ©curitÃ © sociale- Centres de formation professionnelle agricole- Centre national d'art et de culture Georges Pompidou- Centre national de la cinÃ ©matographie franÃ §aise- Centre national d'Ã ©tudes et de formation pour l'enfance inadaptÃ ©e- Centre national d'Ã ©tudes et d'expÃ ©rimentation du machinisme agricole, du gÃ ©nie rural, des eaux et des forÃ ªts- Centre national et de formation pour l'adaptation scolaire et l'Ã ©ducation spÃ ©cialisÃ ©e (CNEFASES)- Centre national de formation et de perfectionnement des professeurs d'enseignement mÃ ©nager agricole- Centre national des lettres- Centre national de documentation pÃ ©dagogique- Centre national des oeuvres universitaires et scolaires (CNOUS)- Centre national d'ophtalmologie des Quinze-Vingts- Centre national de prÃ ©paration au professorat de travaux manuels Ã ©ducatifs et d'enseignement mÃ ©nager- Centre national de promotion rurale de Marmilhat- Centre national de la recherche scientifique (CNRS)- Centre rÃ ©gional d'Ã ©ducation populaire d'Ile-de-France- Centres d'Ã ©ducation populaire et de sport (CREPS)- Centres rÃ ©gionaux des oeuvres universitaires (CROUS)- Centres rÃ ©gionaux de la propriÃ ©tÃ © forestiÃ ¨re- Centre de sÃ ©curitÃ © sociale des travailleurs migrants- Chancelleries des universitÃ ©s- CollÃ ¨ge de France- Commission des opÃ ©rations de bourse- Conseil supÃ ©rieur de la pÃ ªche- Conservatoire de l'espace littoral et des rivages lacustres- Conservatoire national des arts et mÃ ©tiers- Conservatoire national supÃ ©rieur de musique- Conservatoire national supÃ ©rieur d'art dramatique- Domaine de Pompadour- Ã cole centrale - Lyon- Ã cole centrale des arts et manufactures- Ã cole franÃ §aise d'archÃ ©ologie d'AthÃ ¨nes- Ã cole franÃ §aise d'ExtrÃ ªme-Orient- Ã cole franÃ §aise de Rome- Ã cole des hautes Ã ©tudes en sciences sociales- Ã cole nationale d'administration- Ã cole nationale de l'aviation civile (ENAC)- Ã cole nationale des Chartes- Ã cole nationale d'Ã ©quitation- Ã cole nationale du gÃ ©nie rural des eaux et des forÃ ªts (ENGREF)- Ã coles nationales d'ingÃ ©nieurs- Ã cole nationale d'ingÃ ©nieurs des industries des techniques agricoles et alimentaires- Ã coles nationales d'ingÃ ©nieurs des travaux agricoles- Ã cole nationale des ingÃ ©nieurs des travaux ruraux et des techniques sanitaires- Ã cole nationale des ingÃ ©nieurs des travaux des eaux et forÃ ªts (ENITEF)- Ã cole nationale de la magistrature- Ã coles nationales de la marine marchande- Ã cole nationale de la santÃ © publique (ENSP)- Ã cole nationale de ski et d'alpinisme- Ã cole nationale supÃ ©rieure agronomique - Montpellier- Ã cole nationale supÃ ©rieure agronomique - Rennes- Ã cole nationale supÃ ©rieure des arts dÃ ©coratifs- Ã cole nationale supÃ ©rieure des arts et industries - Strasbourg- Ã cole nationale supÃ ©rieure des arts et industries textiles - Roubaix- Ã coles nationales supÃ ©rieures d'arts et mÃ ©tiers- Ã cole nationale supÃ ©rieure des beaux-arts- Ã cole nationale supÃ ©rieure des bibliothÃ ©caires- Ã cole nationale supÃ ©rieure de cÃ ©ramique industrielle- Ã cole nationale supÃ ©rieure de l'Ã ©lectronique et de ses applications (ENSEA)- Ã cole nationale supÃ ©rieure d'horticulture- Ã cole nationale supÃ ©rieure des industries agricoles alimentaires- Ã cole nationale supÃ ©rieure du paysage (rattachÃ ©e Ã l'Ã ©cole nationale supÃ ©rieure d'horticulture)- Ã cole nationale supÃ ©rieure des sciences agronomiques appliquÃ ©es (ENSSA)- Ã coles nationales vÃ ©tÃ ©rinaires- Ã cole nationale de voile- Ã coles normales d'instituteurs et d'institutrices- Ã coles normales nationales d'apprentissage- Ã coles normales supÃ ©rieures- Ã cole polytechnique- Ã cole technique professionelle agricole et forestiÃ ¨re de Meymac (CorrÃ ¨ze)- Ã cole de sylviculture - Crogny (Aube)- Ã cole de viticulture et d'oenologie de la Tour Blanche (Gironde)- Ã cole de viticulture - Avize (Marne)- Ã tablissement national de convalescents de Saint-Maurice- Ã tablissement national des invalides de la marine (ENIM)- Ã tablissement national de bienfaisance Koenigs-Wazter- Fondation Carnegie- Fondation Singer-Polignac- Fonds d'action sociale pour les travailleurs immigrÃ ©s et leurs familles- HÃ ´pital-hospice national Dufresne-Sommeiller- Institut de l'Ã ©levage et de mÃ ©decine vÃ ©tÃ ©rinaire des pays tropicaux (IEMVPT)- Institut franÃ §ais d'archÃ ©ologie orientale du Caire- Institut gÃ ©ographique national- Institut industriel du Nord- Institut international d'administration publique (IIAP)- Institut national agronomique de Paris-Grignon- Institut national des appellations d'origine des vins et eaux-de-vie (INAOVEV)- Institut national d'astronomie et de gÃ ©ophysique (INAG)- Institut national de la consommation (INC)- Institut national d'Ã ©ducation populaire (INEP)- Institut national d'Ã ©tudes dÃ ©mographiques (INED)- Institut national des jeunes aveugles - Paris- Institut national des jeunes sourds - Bordeaux- Institut national des jeunes sourds - ChambÃ ©ry- Institut national des jeunes sourds - Metz- Institut national des jeunes sourds - Paris- Institut national de physique nuclÃ ©aire et de physique des particules (I.N2.P3)- Institut national de promotion supÃ ©rieure agricole- Institut national de la propriÃ ©tÃ © industrielle- Institut national de la recherche agronomique (INRA)- Institut national de recherche pÃ ©dagogique (INRP)- Institut national de la santÃ © et de la recherche mÃ ©dicale (INSERM)- Institut national des sports- Instituts nationaux polytechniques- Instituts nationaux des sciences appliquÃ ©es- Institut national supÃ ©rieur de chimie industrielle de Rouen- Institut national de recherche en informatique et en automatique (INRIA)- Institut national de recherche sur les transports et leur sÃ ©curitÃ © (INRETS)- Instituts rÃ ©gionaux d'administration- Institut supÃ ©rieur des matÃ ©riaux et de la construction mÃ ©canique de Saint-Ouen- MusÃ ©e de l'armÃ ©e- MusÃ ©e Gustave Moreau- MusÃ ©e de la marine- MusÃ ©e national J.-J. Henner- MusÃ ©e national de la LÃ ©gion d'Honneur- MusÃ ©e de la poste- MusÃ ©um national d'histoire naturelle- MusÃ ©e Auguste-Rodin- Observatoire de Paris- Office de coopÃ ©ration et d'accueil universitaire- Office franÃ §ais de protection des rÃ ©fugiÃ ©s et apatrides- Office national des anciens combattants- Office national de la chasse- Office national d'information sur les enseignements et les professions (ONISEP)- Office national d'immigration (ONI)- Institut franÃ §ais de recherche scientifique pour le dÃ ©veloppement en coopÃ ©ration (ORSTOM)- Office universitaire et culturel franÃ §ais pour l'AlgÃ ©rie- Palais de la dÃ ©couverte- Parcs nationaux- RÃ ©union des musÃ ©es nationaux- Syndicat des transports parisiens- Thermes nationaux - Aix-les-Bains- UniversitÃ ©s3. Other national public bodies- Union des groupements d'achats publics (UGAP)(1) Postal services only.GREECEList of entities1. Ministry of National Economy2. Ministry of Education and Religion3. Ministry of Commerce4. Ministry of Industry, Energy and Technology5. Ministry of Merchant Marine6. Ministry to the Prime Minister7. Ministry of the Aegean8. Ministry of Foreign Affairs9. Ministry of Justice10. Ministry of the Interior11. Ministry of Labour12. Ministry of Culture and Sciences13. Ministry of Environment, Planning and Public Works14. Ministry of Finance15. Ministry of Transport and Communications16. Ministry of Health and Social Security17. Ministry of Macedonia and Thrace18. Army General Staff19. Navy General Staff20. Airforce General Staff21. Ministry of Agriculture22. General Secretariat for Press and Information23. General Secretariat for Youth24. General State Laboratory25. General Secretariat for Further Education26. General Secretariat of Equality27. General Secretariat for Social Security28. General Secretariat for Greeks Living Abroad29. General Secretariat for Industry30. General Secretariat for Research and Technology31. General Secretariat for Sports32. General Secretariat for Public Works33. National Statistical Service34. National Welfare Organization35. Workers' Housing Organization36. National Printing Office37. Greek Atomic Energy Commission38. Greek Highway Fund39. University of Athens40. University of the Aegean41. University of Thessaloniki42. University of Thrace43. University of Ioannina44. University of Patras45. Polytechnic School of Crete46. Sivitanidios Technical School47. University of Macedonia48. Eginitio Hospital49. Areteio Hospital50. National Centre of Public Administration51. Hellenic Post (EL. TA.)52. Public Material Management Organization53. Farmers' Insurance Organization54. School Building OrganizationIRELAND1. Main purchasing entitiesOffice of Public Works2. Other departments- President's Establishment- Houses of the Oireachtas (Parliament)- Department of the Taoiseach (Prime Minister)- Office of the Tanaiste (Deputy Prime Minister)- Central Statistics Office- Department of Arts, Culture and the Gaeltacht- National Gallery of Ireland- Department of Finance- State Laboratory- Office of the Comptroller and Auditor General- Office of the Attorney General- Office of the Director of Public Prosecutions- Valuation Office- Civil Service Commission- Office of the Ombudsman- Office of the Revenue Commissioners- Department of Justice- Commissioners of Charitable Donations and Bequests for Ireland- Department of the Environment- Department of Education- Department of the Marine- Department of Agriculture, Food and Forestry- Department of Enterprise and Employment- Department of Trade and Tourism- Department of Defence (1)- Department of Foreign Affairs- Department of Social Welfare- Department of Health- Department of Transport, Energy and Communications(1) Non-warlike materials contained in Annex II.ITALYPurchasing entities1. Ministry of the Treasury (1)2. Ministry of Finance (2)3. Ministry of Justice4. Ministry of Foreign Affairs5. Ministry of Education6. Ministry of the Interior7. Ministry of Public Works8. Ministry for Coordination (International Relations and EC Agricultural Policies)9. Ministry of Industry, Trade and Craft Trades10. Ministry of Employment and Social Security11. Ministry of Health12. Ministry of Cultural Affairs and the Environment13. Ministry of Defence (1)14. Budget and Economic Planning Ministry15. Ministry of Foreign Trade16. Ministry of Posts and Telecommunications (3)17. Ministry of the Environment18. Ministry of University and Scientific and Technological Research(1) Ente centrale d'acquisto per la maggiore parte degli altri ministeri ed enti.(2) Esclusi gli acquisti effettuati dal monopolio dei sali e tabacchi.(3) Soltanto i servizi postali.LUXEMBOURG1. MinistÃ ¨re d'Ã tat: Service central des imprimÃ ©s et des fournitures de l'Ã tat2. MinistÃ ¨re de l'agriculture: Administration des services techniques de l'agriculture3. MinistÃ ¨re de l'Ã ©ducation nationale: LycÃ ©es d'enseignement secondaire et d'enseignement secondaire technique4. MinistÃ ¨re de la famille et de la solidaritÃ © sociale: maisons de retraite5. MinistÃ ¨re de la force publique: ArmÃ ©e (1) - Gendarmerie - Police6. MinistÃ ¨re de la justice: Ã tablissements pÃ ©nitentiaires7. MinistÃ ¨re de la santÃ © publique: HÃ ´pital neuropsychiatrique8. MinistÃ ¨re des travaux publics: bÃ ¢timents publics - Ponts et chaussÃ ©es9. MinistÃ ¨re des Communications: Centre informatique de l'Ã tat10. MinistÃ ¨re de l'environnement: Commissariat gÃ ©nÃ ©ral Ã la protection des eaux(1) MatÃ ©riel non de guerre contenu Ã l'annexe II.THE NETHERLANDSList of entitiesMinistries and central government bodies1. Ministry of General Affairs - Ministerie van Algemene Zaken- Advisory Council on Government Policy - Bureau van de Wetenschappelijke Raad voor het Regeringsbeleid- National Information Office - Rijksvoorlichtingsdienst2. Ministry of the Interior - Ministerie van Binnenlandse Zaken- Government Personnel Information System Service - Dienst Informatievoorziening Overheidspersoneel- Redundancy Payment and Benefits Agency - Dienst Uitvoering Ontslaguitkeringsregelingen- Public Servants Medical Expenses Agency - Dienst Ziektekostenvoorziening Overheidspersoneel- RPD Advisory Service - RPD Advies- Central Archives and Interdepartmental Text Processing - CAS/ITW3. Ministry of Foreign Affairs and Directorate-General for Development Cooperation of the Ministry of Foreign Affairs - Ministerie van Buitenlandse Zaken en Ministerie voor Ontwikkelingssamenwerking4. Ministry of Defence - Ministerie van Defensie (1)- Directorate of material Royal Netherlands Navy - Directie materieel Koninklijke Marine- Directorate of material Royal Netherlands Army - Directie materieel Koninklijke Landmacht- Directorate of material Royal Netherlands Air Force - Directie materieel Koninklijke Luchtmacht5. Ministry of Economic Affairs - Ministerie van Economische Zaken- Economic Investigation Agency - Economische Controledienst- Central Plan Bureau - Centraal Planbureau- Netherlands Central Bureau of Statistics - Centraal Bureau voor de Statistiek- Senter - Senter- Industrial Property Office - Bureau voor de IndustriÃ «le Eigendom- Central Licensing Office for Import and Export - Centrale Dienst voor de In- en Uitvoer- State Supervision of Mines - Staatstoezicht op de Mijnen- Geological Survey of the Netherlands - Rijks Geologische Dienst6. Ministry of Finance - Ministerie van FinanciÃ «n- State Property Department - Dienst der Domeinen- Directorates of the State Tax Department - Directies der Rijksbelastingen- State Tax Department/Fiscal Intelligence and Information Department - Belastingdienst/FIOD- State Tax Department/Computer Centre - Belastingdienst/Automatiseringscentrum- State Tax Department/Training - Belastingdienst/Opleidingen7. Ministry of Justice - Ministerie van Justitie- Education and Training Organization, Directorate General for the Protection of Young People and the care of Offenders - Opleidings- en vormingsorganisatie Directoraat-Generaal Jeugdbescherming en Delinquentenzorg- Child Care and Protection Board - Raden voor de Kinderbescherming in de provincies- State Institutions for Child care and Protection - Rijksinrichtingen voor de Kinderbescherming in de provincies- Prisons - Penitentiaire inrichtingen in de provincie- State Institutions for Persons Placed under Hospital Order - Rijksinrichtingen voor TBS - verpleging in de provincies- Internal Facilities Service of the Directorate for Young Offenders and Young Peoples Institute - Dienst Facilitaire Zaken van de Directie Delinquentenzorg en Jeugdinrichtingen- Legal Aid Department - Dienst Gerechtelijke Ondersteuning in de arrondissementen- Central Collection Office for the Courts - Centraal Ontvangstkantoor der Gerechten- Central Debt Collection Agency of the Ministry of Justice - Centraal Justitie Incassobureau- National Criminal Investigation Department - Rijksrecherche- Forensic Laboratory - Gerechtelijk Laboratorium- National Police Services Force - Korps Landelijke Politiediensten- District offices of the Immigration and Naturalization Service - Districtskantoren Immigratie- en Naturalisatiedienst8. Ministry of Agriculture, Nature Management and Fisheries - Ministerie van Landbouw, Natuurbeheer en Visserij- National Forest Service - Staatsbosbeheer- Agricultural Research Service - Dienst Landbouwkundig Onderzoek- Agricultural Extension Service - Dienst Landbouwvoorlichting- Land Development Service - Landinrichtingsdienst- National Inspection Service for Animals and Animal Protection - Rijksdienst voor de Keuring van Vee en Vlees- Plant Protection Service - Plantenziektenkundige Dienst- General Inspection Service - Algemene Inspectiedienst- National Fisheries Research Institute - Rijksinstituut voor Visserijonderzoek- Government Institute for Quality Control of Agricultural Products - Rijkskwaliteit Instituut voor Land- en Tuinbouwprodukten- National Institute for Nature Management - Instituut voor Bos- en Natuuronderzoek- Game Fund - Jachtfonds9. Ministry of Education and Science - Ministerie van Onderwijs en Wetenschappen- Royal Library - Koninklijke Bibliotheek- Institute for Netherlands History - Instituut voor Nederlandse Geschiedenis- Netherlands State Institute for War Documentation - Rijksinstituut voor Oorlogsdocumentatie- Institute for Educational Research - Instituut voor Onderzoek van het Onderwijs- National Institute for Curriculum Development - Instituut voor de Leerplan Ontwikkeling10. Ministry of Social Affairs and Employment - Ministerie van Sociale Zaken en Werkgelegenheid- Wages Inspection Service - Loontechnische dienst- Inspectorate for Social Affairs and Employment - Inspectie en Informatie Sociale Zaken en Werkgelegenheid- National Social Assistance Consultancies Services - Rijksconsulentschappen Sociale Zekerheid- Steam Equipment Supervision Service - Dienst voor het Stoomwezen- Conscientious Objectors Employment Department - Tewerkstelling erkend gewetensbezwaarden militaire dienst- Directorate for Equal Opportunities - Directie Emancipatie11. Ministry of Transport, Public Works and Water Management - Ministerie van Verkeer en Waterstaat- Directorate-General for Transport - Directoraat-Generaal Vervoer- Directorate-General for Public Works and Water Management - Directoraat-Generaal Rijkswaterstaat- Directorate-General for Civil Aviation - Directoraat-Generaal Rijksluchtvaartdienst- Telecommunications and Post Department - Hoofddirectie Telecommunicatie en Post- Regional Offices of the Directorates-General and General Management, Inland Waterway Navigation Service - De regionale organisatie van de directoraten-generaal en de hoofddirectie Vaarwegmarkeringsdienst12. Ministry of Housing, Physical Planning and Environment - Ministerie van Volkshuisvesting, Ruimtelijke Ordening en Milieubeheer- Directorate-General for Environment Management - Directoraat-Generaal Milieubeheer- Directorate-General for Public Housing - Directoraat-Generaal van de Volkshuisvesting- Government Buildings Agency - Rijksgebouwendienst- National Physical Planning Agency - Rijksplanologische Dienst13. Ministry of Welfare, Health and Cultural Affairs - Ministerie van Welzijn, Volksgezondheid en Cultuur- Social and Cultural Planning Office - Sociaal en Cultureel Planbureau- Inspectorate for Child and Youth Care and Protection Services - Inspectie Jeugdhulpverlening en Jeugdbescherming- Medical Inspectorate of Health Care - Inspecties van het Staatstoezicht op de Volksgezondheid- Cultural Castle Council - Rijksdienst Kastelenbeheer- National Archives Department - Rijksarchiefdienst- Department for the Conservation of Historic Buildings and Sites - Rijksdienst voor de Monumentenzorg- National Institute of Public Health and Environmental Protection - Rijksinstituut voor MilieuhygiÃ «ne- National Archeological Field Survey Commission - Rijksdienst voor het Oudheidkundig Bodemonderzoek- Netherlands Office for Fine Arts - Rijksdienst Beeldende Kunst14. Cabinet for Netherlands Antillean and Aruban Affairs - Kabinet voor Nederlands-Antilliaanse en Arubaanse zaken15. Higher Colleges of State - Hogere Colleges van Staat16. Council of State - Raad van State17. Netherlands Court of Audit - Algemene Rekenkamer18. National Ombudsman - Nationale Ombudsman(1) Niet voor oorlogsdoeleinden bestemd materiaal vermeld in bijlage II.AUSTRIA1. Bundeskanzleramt - Amtswirtschaftsstelle2. Bundesministerium fÃ ¼r auswÃ ¤rtige Angelegenheiten3. Bundesministerium fÃ ¼r Gesundheit und Konsumentenschutz4. Bundesministerium fÃ ¼r Finanzen(a) Amtswirtschaftsstelle(b) Abteilung VI/5 (EDV-Beschaffung des Bundesministeriums fÃ ¼r Finanzen und des Bundesrechenamtes)(c) Abteilung III/1 (Beschaffung von technischen GerÃ ¤ten, Einrichtungen und SachgÃ ¼tern fÃ ¼r die Zollwache)5. Bundesministerium fÃ ¼r Jugend und Familie - Amtswirtschaftsstelle6. Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten7. Bundesministerium fÃ ¼r Inneres(a) Abteilung I/5 (Amtswirtschaftsstelle)(b) EDV-Zentrum (Beschaffung von elektronischen Datenverarbeitungssystemen (Hardware))(c) Abteilung II/3 (Beschaffung von technischen GerÃ ¤ten und Einrichtungen fÃ ¼r die Bundespolizei)(d) Abteilung I/6 (Beschaffung von SachgÃ ¼tern (mit Ausnahme der von der Abteilung II/3 zu beschaffenden SachgÃ ¼ter) fÃ ¼r die Bundespolizei)(e) Abteilung IV/8 (Beschaffung von FluggerÃ ¤ten)8. Bundesministerium fÃ ¼r Justiz - Amtswirtschaftsstelle9. Bundesministerium fÃ ¼r Landesverteidigung (1)10. Bundesministerium fÃ ¼r Land- und Forstwirtschaft11. Bundesministerium fÃ ¼r Arbeit und Soziales - Amtswirtschaftsstelle12. Bundesministerium fÃ ¼r Unterricht und kulturelle Angelegenheiten13. Bundesministerium fÃ ¼r Ã ¶ffentliche Wirtschaft und Verkehr14. Bundesministerium fÃ ¼r Wissenschaft, Forschung und Kunst15. Ã sterreichisches Statistisches Zentralamt16. Ã sterreichische Staatsdruckerei17. Bundesamt fÃ ¼r Eich- und Vermessungswesen18. Bundesversuchs- und Forschungsanstalt-Arsenal (BVFA)19. Bundesstaatliche ProthesenwerkstÃ ¤tten20. Austro Control GmbH - Ã sterreichische Gesellschaft fÃ ¼r Zivilluftfahrt mit beschrÃ ¤nkter Haftung21. BundesprÃ ¼fanstalt fÃ ¼r Kraftfahrzeuge22. Generaldirektion fÃ ¼r die Post- und Telegraphenverwaltung (nur Postwesen)23. Bundesministerium fÃ ¼r Umwelt - Amtswirtschaftsstelle(1) Material auÃ er Kriegsmaterial gemÃ ¤Ã  Anhang II.PORTUGALPrime Minister's OfficeLegal CentreCentre for Studies and Training (Local Government)Government Computer Network Management CentreNational Council for Civil Defence PlanningPermanent Council for Industrial ConciliationDepartment for Vocational and Advanced TrainingMinisterial Department with special responsibility for MacaoMinisterial Department responsible for Community Service by Conscientious ObjectorsInstitute for YouthNational Administration InstituteSecretariat General, Prime Minister's OfficeSecretariat for Administrative ModernizationSocial Services, Prime Minister's OfficeMinistry of Home AffairsDirectorate-General for RoadsMinisterial Department responsible for Studies and PlanningCivilian administrationsCustoms PoliceRepublican National GuardPoliceSecretariat GeneralTechnical Secretariat for Electoral MattersCustoms and Immigration DepartmentIntelligence and Security DepartmentNational Fire ServiceMinistry of AgricultureControl Agency for Community Aid to Olive Oil ProductionRegional Directorate for Agriculture (Beira Interior)Regional Directorate for Agriculture (Beira Litoral)Regional Directorate for Agriculture (Entre Douro e Minho)Regional Directorate for Agriculture (TrÃ ¡s-os-Montes)Regional Directorate for Agriculture (Alentejo)Regional Directorate for Agriculture (Algarve)Regional Directorate for Agriculture (Ribatejo e Oeste)General Inspectorate and Audit Office (Management Audits)Viticulture InstituteNational Agricultural Research InstituteInstitute for the Regulation and Guidance of Agricultural MarketsInstitute for Agricultural Structures and Rural DevelopmentInstitute for Protection of Agri-food ProductionInstitute for ForestsInstitute for Agricultural Markets and Agri-Foods IndustrySecretariat GeneralIFADAP (Financial Institute for the Development of Agriculture and Fishing) (1)INGA (National Agricultural Intervention and Guarantee Institute) (1)Ministry of the Environment and Natural ResourcesDirectorate-General for EnvironmentInstitute for Environmental PromotionInstitute for the ConsumerInstitute for MeteorologySecretariat GeneralInstitute for Natural ConservancyMinisterial Department for the Improvement of the Estoril CoastRegional Directorates for Environment and Natural ResourcesWater InstituteMinistry of Trade and TourismCommission responsible for the Application of Economic PenaltiesDirectorate-General for Competition and PricesDirectorate-General for Inspection (Economic Affairs)Directorate-General for TourismDirectorate-General for TradeTourism FundMinisterial Department responsible for Community AffairsICEP (Portuguese Foreign Trade Institute)General Inspectorate for GamblingNational Institute for Training in TourismRegional Tourist BoardsSecretariat GeneralEnatur (National Tourism Enterprise) - Public enterprise (1)Ministry of Defence (2)National Security AuthorityNational Council for Emergency Civil PlanningDirectorate-General for Armaments and Defence EquipmentDirectorate-General for InfrastructureDirectorate-General for PersonnelDirectorate-General for National Defence PolicySecretariat GeneralOffice of the Chief of Staff of the Armed Forces (2)Administrative Council of the Office of the Chief of Staff of the Armed ForcesCommission of Maintenance of NATO InfrastructureExecutive Commission of NATO InfrastructureSocial Works of the Armed ForcesOffice of the Chief of Staff, Airforce (2)(1) Authority under joint Ministry of Finance and Ministry of Agriculture control.(2) Material nÃ £o bÃ ©lico constante do anexo II.Airforce Logistics and Administrative CommandoGeneral Workshop for Aeronautical EquipmentOffice of the Chief of Staff, Army (1)Logistics DepartmentDirectorate for Army EngineeringDirectorate for Army CommunicationsService Directorate for Fortifications and Army WorksService Directorate for the Army Physical EducationService Directorate Responsible for the Army ComputerService Directorate for IntendancyService Directorate for EquipmentService Directorate for HealthDirectorate for TransportMain Army HospitalGeneral Workshop of Uniforms and EquipmentGeneral Workshop of Engineering EquipmentBakeryArmy Laboratory for Chemical and Pharmaceutical ProductsOffice of the Chief of Staff, Navy (1)Directorate for Naval FacilitiesDirectorate-General for Naval EquipmentDirectorate for Instruction and TrainingDirectorate of the Service of Naval HealthThe Navy HospitalDirectorate for SuppliesDirectorate for TransportDirectorate of the Service of MaintenanceArmed Computer ServiceContinent Naval CommandoAÃ §ores Naval CommandoMadeira Naval CommandoCommando of Lisbon Naval StationArmy Centre for Physical EducationAdministrative Council of Central Navy AdministrationNaval War Height InstituteDirectorate-General for the NavyDirectorate-General for Lighthouses and School for Lighthouse KeepersThe Hydrographic InstituteVasco da Gama AquariumThe Alfeite ArsenalMinistry of EducationSecretariat GeneralDepartment for Planning and Financial ManagementDepartment for Higher EducationDepartment for Secondary Education(1) Material nÃ £o bÃ ©lico constante do anexo II.Department for Basic EducationDepartment for Educational Resources ManagementGeneral Inspectorate of EducationBureau for the Launching and Coordination of the School YearRegional Directorate for Education (North)Regional Directorate for Education (Centre)Regional Directorate for Education (Lisbon)Regional Directorate for Education (Alentejo)Regional Directorate for Education (Algarve)CamÃ µes InstituteInstitute for Innovation in Education Antonio AurÃ ©lio da Costa FerreiraInstitute for SportsDepartment of European AffairsMinistry of Education PressMinistry of Employment and Social SecurityNational Insurance and Occupational Health FundInstitute for Development and Inspection of Labour ConditionsSocial Welfare FundsCasa Pia de Lisboa (1)National Centre for PensionsRegional Social Security CentresCommission on Equal Opportunity and Rights for WomenStatistics DepartmentStudies and Planning DepartmentDepartment of International Relations and Social Security AgreementsEuropean Social Fund DepartmentDepartment of European Affairs and External RelationsDirectorate-General for Social WorksDirectorate-General for the FamilyDirectorate-General for Technical Support to ManagementDirectorate-General for Employment and Vocational TrainingDirectorate-General for Social Security SchemesSocial Security Financial Stabilization FundGeneral Inspectorate for Social SecuritySocial Security Financial Management InstituteEmployment and Vocational Training InstituteNational Institute for Workers' Leisure TimeSecretariat GeneralNational Secretariat for RehabilitationSocial ServicesSanta Casa de Misericordia de Lisboa (1)(1) Authority under joint control of the Ministry of Employment and Social Security and the Ministry of Health Control.Ministry of FinanceADSE (Directorate-General for the Protection of Civil Servants)Legal Affairs OfficeDirectorate-General for Public AdministrationDirectorate-General for Public Accounts and General Budget SupervisionDirectorate-General for the State Loans BoardDirectorate-General for the Customs ServiceDirectorate-General for TaxationDirectorate-General for State AssetsDirectorate-General for the TreasuryMinisterial Department responsible for Economic StudiesMinisterial Department responsible for European AffairsGAFEEP (Ministerial Department responsible for Studies on the Funding of the State and Public Enterprises)General Inspectorate for FinanceInstitute for Information TechnologyState Loans BoardSecretariat GeneralSOFE (Social Services of the Ministry of Finance)Ministry of Industry and EnergyRegional Delegation for Industry and Energy (Lisbon and Tagus Valley)Regional Delegation for Industry and Energy (Alentejo)Regional Delegation for Industry and Energy (Algarve)Regional Delegation for Industry and Energy (Centre)Regional Delegation for Industry and Energy (North)Directorate-General for IndustryDirectorate-General for EnergyGeological and Mining InstituteMinisterial Department responsible for Studies and PlanningMinisterial Department responsible for Oil Exploration and ProductionMinisterial Department responsible for Community AffairsNational Industrial Property InstitutePortuguese Institute for QualityIneti (National Institute for Industrial Engineering and Technology)Secretariat GeneralPedip Manager's DepartmentLegal Affairs OfficeCommission for Emergency Industrial PlanningCommission for Emergency Energy PlanningIAPMEI (Institute for support of small and medium-sized enterprises and investments)Ministry of JusticeCentre for Legal StudiesSocial Action and Observation CentresThe High Council of the Judiciary (Conselho Superior de Magistratura)Central RegistryDirectorate-General for Registers and Other Official DocumentsDirectorate-General for Computerized ServicesDirectorate-General for Legal ServicesDirectorate-General for the Prison ServiceDirectorate-General for the Protection and Care of Minors Prison EstablishmentsMinisterial Department responsible for European LawMinisterial Department responsible for Documentation and Comparative LawMinisterial Department responsible for Studies and PlanningMinisterial Department responsible for Financial ManagementMinisterial Department responsible for Planning and Coordinating Drug ControlSÃ £o JoÃ £o de Deus Prison HospitalCorpus Christi InstituteGuarda InstituteInstitute for the Rehabilitation of OffendersSÃ £o Domingos Benfica InstituteNational Police and Forensic Science InstituteNavarro Paiva InstitutePadre AntÃ ³nio Oliveira InstituteSÃ £o Fiel InstituteSÃ £o JosÃ © InstituteVila Fernando InstituteCriminology InstitutesForensic Medicine InstitutesCriminal Investigation DepartmentSecretariat GeneralSocial ServicesMinistry of Public Works, Transport and CommunicationsCouncil for Public and Private Works MarketsDirectorate-General for Civil AviationDirectorate-General for National Buildings and MonumentsDirectorate-General for Road and Rail TransportMinisterial Department responsible for River Crossings (Tagus)Ministerial Department for Investment CoordinationMinisterial Department responsible for the Lisbon Railway JunctionMinisterial Department responsible for the Oporto Railway JunctionMinisterial Department responsible for Navigation on the DouroMinisterial Department responsible for the European CommunitiesGeneral Inspectorate for Public Works, Transport and CommunicationsIndependent Executive for RoadsNational Civil Engineering LaboratorySocial Works Department of the Ministry of Public Works, Transport and CommunicationsSecretariat GeneralInstitute for Management and Sales of State HousingCTT - Post and Telecommunications of Portugal SA (1)(1) Unicamente serviÃ §os postais.Ministry of Foreign AffairsDirectorate-General for Consular Affairs and for Financial AdministrationDirectorate-General for the European CommunitiesDirectorate-General for CooperationInstitute for Portuguese Emigrants and Portuguese Communities AbroadInstitute for Economic CooperationSecretariat GeneralMinistry of Territorial Planning and ManagementAcademy of ScienceLegal Affairs OfficeNational Centre for Geographical DataRegional Coordination Committee (Centre)Regional Coordination Committee (Lisbon and Tagus Valley)Regional Coordination Committee (Alentejo)Regional Coordination Committee (Algarve)Regional Coordination Committee (North)Central Planning DepartmentMinisterial Department for European Issues and External RelationsDirectorate-General for Local GovernmentDirectorate-General for Regional DevelopmentDirectorate-General for Town and Country PlanningMinisterial Department responsible for Coordination of the Alqueva ProjectGeneral Inspectorate for Territorial AdministrationNational Statistical InstituteAntÃ ³nio Sergio Cooperative InstituteInstitute for Scientific and Tropical ResearchGeographical and Land Register InstituteNational Scientific and Technological Research BoardSecretariat GeneralMinistry of the SeaDirectorate-General for FishingDirectorate-General for Ports, Navigation and Maritime TransportPortuguese Institute for Maritime ExplorationMaritime Administration for North, Centre and SouthNational Institute for Port PilotageInstitute for Port LabourPort Administration of Douro and LeixÃ µesPort Administration of LisbonPort Administration of SetÃ ºbal and SesimbraPort Administration of SinesIndependent Executive for PortsInfante D. Henrique Nautical SchoolPortuguese Fishing School and School of Sailing and Marine CraftSecretariat GeneralMinistry of HealthRegional Health AdministrationsHealth CentresMental Health CentresHistocompatibility CentresRegional Alcoholism CentresDepartment for Studies and Health PlanningHealth Human Resource DepartmentDirectorate-General for HealthDirectorate-General for Health Installations and EquipmentNational Institute for Chemistry and MedicamentsSupport Centres for Drug AddictsInstitute for Computer and Financial Management of Health ServicesInfirmary Technical SchoolsHealth Service Technical CollegesCentral HospitalsDistrict HospitalsGeneral Inspectorate of HealthNational Institute of Emergency CareDr Ricardo Jorge National Health InstituteDr Jacinto De Magalhaes Institute of Genetic MedicineDr Gama Pinto Institute of OpthalmologyPortuguese Blood InstituteGeneral Practitioners InstitutesSecretariat GeneralService for Prevention and Treatment of Drug DependenceSocial Services, Ministry of HealthFINLAND>TABLE>SWEDEN>TABLE>UNITED KINGDOMCabinet OfficeChessington Computer CentreCivil Service CollegeRecruitment and Assessment ServiceCivil Service Occupational Health ServiceOffice of Public Services and ScienceParliamentary Counsel OfficeThe Government Centre on Information Systems (CCTA)Central Office of InformationCharity CommissionCrown Prosecution ServiceCrown Estate Commissioners (Vote Expenditure only)Customs and Excise DepartmentDepartment for National SavingsDepartment for EducationHigher Education Funding Council for EnglandDepartment of EmploymentEmployment Appeals TribunalIndustrial TribunalsOffice of Manpower EconomicsDepartment of HealthCentral Council for Education and Training in Social WorkDental Practice BoardEnglish National Board for Nursing, Midwifery and Health VisitorsNational Health Service Authorities and TrustPrescriptions Pricing AuthorityPublic Health Laboratory Service BoardUnited Kingdom Central Council for Nursing, Midwifery and Health VisitingDepartment of National HeritageBritish LibraryBritish MuseumHistoric Buildings and Monuments Commission for England (English Heritage)Imperial War MuseumMuseums and Galleries CommissionNational GalleryNational Maritime MuseumNational Portrait GalleryNatural History MuseumRoyal Commission on Historical ManuscriptsRoyal Commission on Historical Monuments of EnglandRoyal Fine Arts Commission (England)Science MuseumTate GalleryVictoria and Albert MuseumWallace CollectionDepartment of Social SecurityMedical Boards and Examining Medical Officers (War Pensions)Regional Medical ServiceIndependent Tribunal ServiceDisability Living Allowance Advisory BoardOccupational Pensions BoardSocial Security Advisory CommitteeDepartment of the EnvironmentBuilding Research Establishment AgencyCommons CommissionersCountryside CommissionValuation TribunalRent Assessment PanelsRoyal Commission on Environmental PollutionThe Buying AgencyDepartment of the Procurator General and Treasury SolicitorLegal Secretariat to the Law OfficersDepartment of Trade and IndustryLaboratory of the Government ChemistNational Engineering LaboratoryNational Physical LaboratoryNational Weights and Measures LaboratoryDomestic Coal Consumers' CouncilElectricity CommitteesGas Consumers' CouncilCentral Transport Consultative CommitteesMonopolies and Mergers CommissionPatent OfficeDepartment of TransportCoastguard ServicesTransport and Road Research LaboratoryExport Credits Guarantee DepartmentForeign and Commonwealth OfficeWilton Park Conference CentreGovernment Actuary's DepartmentGovernment Communications HeadquartersHome OfficeBoundary Commissions for EnglandGaming Board for Great BritainInspectors of ConstabularyParole Board and Local Review CommitteesHouse of CommonsHouse of LordsInland Revenue, Board ofIntervention Board for Agricultural ProduceLord Chancellor's DepartmentCombined Tax TribunalCouncil on TribunalsImmigration Appellate AuthoritiesImmigration AdjudicatorsImmigration Appeals TribunalLands TribunalLaw CommissionLegal Aid Fund (England and Wales)Pensions Appeals TribunalsPublic Trust OfficeOffice of the Social Security CommissionersSupreme Court Group (England and Wales)Court of Appeal: CriminalCircuit Offices and Crown, County and Combined Courts (England and Wales)Transport TribunalMinistry of Agriculture, Fisheries and FoodAgricultural Development and Advisory ServiceAgricultural Dwelling House Advisory CommitteesAgricultural Land TribunalsAgricultural Wages Board and CommitteesCattle Breeding CentrePlant Variety Rights OfficeRoyal Botanic Gardens, KewMinistry of Defence (1)Meteorological OfficeProcurement ExecutiveNational Audit OfficeNational Investment and Loans OfficeNorthern Ireland Court ServiceCoroners CourtsCounty CourtsCourt of Appeal and High Court of Justice in Northern IrelandCrown CourtEnforcement of Judgments OfficeLegal Aid FundMagistrates CourtPensions Appeals TribunalsNorthern Ireland, Department of AgricultureNorthern Ireland, Department for Economic DevelopmentNorthern Ireland, Department of EducationNorthern Ireland, Department of the EnvironmentNorthern Ireland, Department of Finance and PersonnelNorthern Ireland, Department of Health and Social ServicesNorthern Ireland OfficeCrown Solicitor's OfficeDepartment of the Director of Public Prosecutions for Northern IrelandNorthern Ireland Forensic Science LaboratoryOffice of Chief Electoral Officer for Northern IrelandPolice Authority for Northern IrelandProbation Board for Northern IrelandState Pathologist ServiceOffice of Fair TradingOffice of Population Censuses and SurveysNational Health Service Central RegisterOffice of the Parliamentary Commissioner for Administration and HealthService CommissionersOrdnance SurveyOverseas Development AdministrationNatural Resources InstitutePaymaster General's OfficePostal Business of the Post OfficePrivy Council OfficePublic Record OfficeRegistry of Friendly SocietiesRoyal Commission on Historical ManuscriptsRoyal Hospital, ChelseaRoyal MintScotland, Crown Office and Procurator Fiscal ServiceScotland, Registers of ScotlandScotland, General Register OfficeScotland, Lord Advocate's DepartmentScotland, Queen's and Lord Treasurer's RemembrancerScottish Courts AdministrationAccountant of Court's OfficeCourt of JusticiaryCourt of SessionLands Tribunal for ScotlandPensions Appeal TribunalsScottish Land CourtScottish Law CommissionSheriff CourtsSocial Security Commissioners' OfficeThe Scottish Office Central ServicesThe Scottish Office Agriculture and Fisheries DepartmentCrofters CommissionRed Deer CommissionRoyal Botanic Garden, EdinburghThe Scottish Office Industry DepartmentThe Scottish Office Education DepartmentNational Galleries of ScotlandNational Library of ScotlandNational Museums of ScotlandScottish Higher Education Funding CouncilThe Scottish Office Environment DepartmentRent Assessment Panel and CommitteesRoyal Commission on the Ancient and Historical Monuments of ScotlandRoyal Fine Art Commission for ScotlandThe Scottish Office Home and Health DepartmentsHM Inspectorate of ConstabularyLocal Health CouncilsNational Board for Nursing, Midwifery and Health Visiting for ScotlandParole Board for Scotland and Local Review CommitteesScottish Council for Postgraduate Medical EducationScottish Crime SquadScottish Criminal Record OfficeScottish Fire Service Training SchoolScottish National Health Service Authorities and TrustsScottish Police CollegeScottish Record OfficeHM Stationery Office (HMSO)HM TreasuryForwardWelsh OfficeRoyal Commission of Ancient and Historical Monuments in WalesWelsh National Board for Nursing, Midwifery and Health VisitingLocal Government Boundary Commission for WalesValuation Tribunals (Wales)Welsh Higher Education Finding CouncilWelsh National Health Service Authorities and TrustsWelsh Rent Assessment Panels.(1) Non-warlike materials provided for in Annex II.`ANNEX II 'ANNEX IIIMODEL NOTICE OF SERVICES CONTRACTSA. PRIOR INFORMATION1. Name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority, and, if different, of the service from which additional information may be obtained.2. Intended total procurement in each of the service categories listed in Annex I A.3. Estimated date for initiating the award procedures, per category.4. Other information.5. Date of dispatch of the notice.6. Date of receipt of the notice by the Office for Official Publications of the European Communities.7. Indication whether the procurement is covered by the Agreement.B. OPEN PROCEDURE1. Name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority.2. Category of service and description. CPC reference number. Quantity including, where applicable, any options for further procurement and, if known, an estimate of the timing when such options may be exercised. In the case of regular or of recurring contracts, also, if known, an estimate of the timing of the subsequent calls for tender for the services to be procured.3. Place of delivery.4. (a) Indication of whether the execution of the service is reserved by law, regulation or administrative provision to a particular profession.(b) Reference of the law, regulation or administrative provision.(c) Indication of whether legal persons should indicate the names and professional qualifications of the staff to be responsible for the execution of the service.5. Indication of whether service providers can tender for a part of the services concerned.6. Where applicable, non-acceptance of variants.7. Time limits for completion of the service or duration of the service contract and, as far as possible, time limit for starting or providing the service.8. (a) Name and address of the service from which the necessary documents may be requested.(b) Where applicable, final date for making such requests.(c) Where applicable, the amount and terms of payment of any sum payable for such documents.9. (a) Final date for receipt of tenders.(b) Address to which they must be sent.(c) Language or languages in which they must be drawn up.10. (a) Persons authorized to be present at the opening of tenders.(b) Date, time and place of such opening.11. Where applicable, any deposits and guarantees required.12. Main terms concerning financing and payment and/or references to the relevant provisions.13. Where applicable, the legal form to be taken by the grouping of service providers winning the contract.14. Information concerning the service provider's own position, and information and formalities necessary for an appraisal of the minimum economic and technical standards required of him.15. Period during which the tenderer is bound to keep open his tender.16. Criteria for the award of the contract and, if possible, their order of importance. Criteria other than the lowest price shall be mentioned if they do not appear in the contract documents.17. Other information.18. Date(s) of publication of the prior information notice in the Official Journal of the European Communities or reference to its non-publication.19. Date of dispatch of the notice.20. Date of receipt of the notice by the Office for Official Publications of the European Communities.21. Indication whether the procurement is covered by the Agreement.C. RESTRICTED PROCEDURE1. Name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority.2. Category of service and description. CPC reference number. Quantity including, where applicable, any options for further procurement and, if known, an estimate of the timing when such options may be exercised. In the case of regular or of recurring contracts, also, if known, an estimate of the timing of the subsequent calls for tender for the services to be procured.3. Place of delivery.4. (a) Indication of whether the execution of the service is reserved by law, regulation or administrative provision to a particular profession.(b) Reference of the law, regulation or administrative provision.(c) Indication of whether legal persons should indicate the names and professional qualifications of the staff to be responsible for the execution of the service.5. Indication of whether the service provider can tender for a part of the services concerned.6. Envisaged number or range of service providers which will be invited to tender.7. Where applicable, non-acceptance of variants.8. Time limit for completion of the service or duration of the service contract and, as far as possible, time limit for starting or providing the service.9. Where applicable, the legal form to be assumed by the grouping of service providers winning the contract.10. (a) Where applicable, justification for the use of the accelerated procedure.(b) Final date for the receipt of requests to participate.(c) Address to which they must be sent.(d) Language(s) in which they must be drawn up.11. Final date for dispatch of invitations to tender.12. Where applicable, any deposits and guarantees required.13. Information concerning the service provider's own position, and the information and formalities necessary for an appraisal of the minimum economic and technical standards required of him.14. Criteria for the award of the contract and, if possible, their order of importance if these are not stated in the invitation to tender.15. Other information.16. Date(s) of publication of the prior information notice in the Official Journal of the European Communities or reference to its non-publication.17. Date of dispatch of the notice.18. Date of receipt of the notice by the Office for Official Publications of the European Communities.19. Indication whether the procurement is covered by the Agreement.D. NEGOTIATED PROCEDURE1. Name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority.2. Category of service and description. CPC reference number. Quantity including, where applicable, any options for further procurement and, if known, an estimate of the timing when such options may be exercised. In the case of regular or of recurring contracts, also, if known, an estimate of the timing of the subsequent calls for tender for the services to be procured.3. Place of delivery.4. (a) Indication of whether the execution of the service is reserved by law, regulation or administrative provision to a particular profession.(b) Reference of the law, regulation or administrative provision.(c) Indication of whether legal persons should indicate the names and professional qualifications of the staff to be responsible for the execution of the service.5. Indication of whether the service provider can tender for a part of the services concerned.6. Envisaged number or range of service providers which will be invited to tender.7. Where applicable, non-acceptance of variants.8. Time limit for completion of the service or duration of the service contract and, as far as possible, time limit for starting or providing the service.9. Where applicable, the legal form to be assumed by the grouping of service providers winning the contract.10. (a) Where applicable, justification for the use of the accelerated procedure.(b) Final date for the receipt of requests to participate.(c) Address to which they must be sent.(d) Language(s) in which they must be drawn up.11. Where applicable, any deposits and guarantees required.12. Information concerning the service provider's own position, and the information and formalities necessary for an appraisal of the minimum economic and technical standards required of him.13. Where applicable, the names and addresses of service providers already selected by the contracting authority.14. Other information.15. Date of dispatch of the notice.16. Date of receipt of the notice by the Office for Official Publications of the European Communities.17. Date(s) of previous publications in the Official Journal of the European Communities.18. Indication whether the procurement is covered by the GPA.E. CONTRACT AWARD NOTICE1. Name and address of the contracting authority.2. Award procedure chosen. In the case of the negotiated procedure without prior publication of a tender notice, justification (Article 11 (3)).3. Category of service and description. CPC reference number. Quantity of services procured.4. Date of award of the contract.5. Criteria for award of the contract.6. Number of tenders received.7. Name and address of service provider(s).8. Price or range of prices (minimum/maximum) paid.9. Value of winning award(s) or the highest and lowest offer taken into account in the award of the contract.10. Where appropriate, value and proportion of the contract which may be subcontracted to third parties.11. Other information.12. Date of publication of the contract notice in the Official Journal of the European Communities.13. Date of dispatch of the notice.14. Date of receipt of the notice by the Office for Official Publications of the European Communities.15. In the case of contracts for services listed in Annex I B, agreement by the contracting authority to publication of the notice (Article 16 (3)).`ANNEX III 'ANNEX IVMODEL NOTICES OF SUPPLY CONTRACTSA. PRIOR INFORMATION1. The name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority, and if different, of the service from which additional information may be obtained.2. The nature and quantity or value of the products to be supplied. Classification of products by activity (CPA) reference number.3. Estimated date for initiating the award procedures in respect of the contract or contracts (if known).4. Other information.5. Date of dispatch of the notice.6. Date of receipt of the notice by the Office for Official Publications of the European Communities.7. Indication whether the procurement is covered by the Agreement.B. OPEN PROCEDURES1. The name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority.2. (a) The award procedure chosen.(b) Form of the contract for which tenders are being requested.3. (a) Place of delivery.(b) The nature of the goods to be supplied, including whether tenders are requested for purchase, lease, rental or hire purchase or a combination of these. CPA reference number.(c) Quantity of the goods to be supplied, including any options for further procurement and, if known, an estimate of the timing when such options may be exercised. In the case of regular or of recurring contracts, also, if known, an estimate of the timing of the subsequent calls for tender for the supplies to be procured.(d) Indication of whether the supplier can tender for a part of the goods required.4. Time limit for completion of supplies or duration of the supplies contract and, as far as possible, time limit for starting or delivering supplies.5. (a) Name and address of the service from which the contract documents and additional documents may be requested.(b) Where applicable, the final date for making such requests.(c) Where applicable, the amount and terms of payment of the sum to be paid to obtain such documents.6. (a) The final date for receipt of tenders.(b) The address to which they must be sent.(c) The language(s) in which they must be drawn up.7. (a) The persons authorized to be present at the opening of tenders.(b) The date, hour and place of such opening.8. Where applicable, any deposits and guarantees required.9. The main terms concerning financing and payment and/or references to the relevant provisions.10. Where applicable, the legal form to be taken by the grouping of suppliers to whom the contract is awarded.11. Information concerning the supplier's own position, and information and formalities necessary for an appraisal of the minimum economic and technical standards required of the supplier.12. Period during which the tenderer is bound to keep open his tender.13. The criteria for the award of the contract. Criteria other than that of the lowest price shall be mentioned if they do not appear in the contract documents.14. Where applicable, prohibition on variants.15. Other information.16. Date(s) of publication of the prior information notice in the Official Journal of the European Communities or references to its non-publication.17. Date of dispatch of the notice.18. Date of receipt of the notice by the Office for Official Publications of the European Communities.19. Indication whether the procurement is covered by the Agreement.C. RESTRICTED PROCEDURES1. The name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority.2. (a) The award procedure chosen.(b) Where applicable, a justification for use of the accelerated procedure.(c) Form of the contract for which tenders are being requested.3. (a) Place of delivery.(b) The nature of the goods to be supplied, including whether tenders are requested for purchase, lease, rental or hire purchase or a combination of these. CPA reference number.(c) The quantity of the goods to be supplied, including any options for further procurement and, if known, an estimate of the timing when such options may be exercised. In the case of regular or of recurring contracts, also, if known, an estimate of the subsequent calls for tender for the supplies to be procured.(d) Indication of whether the supplier can tender for a part of the goods required.4. Time limit for completion of supplies or duration of the supplies contract and, as far as possible, time limit for starting or delivering supplies.5. Where applicable, the legal form to be assumed by the grouping of suppliers to whom the contract is awarded.6. (a) The final date for the receipt of requests to participate.(b) The address to which they must be sent.(c) The language(s) in which they must be drawn up.7. The final date for the dispatch of invitations to tender.8. Where applicable, any deposits and guarantees required.9. Information concerning the supplier's personal position, and the information and formalities necessary for an appraisal of the minimum economic and technical standards required of him.10. The criteria for the award of the contract where they are not mentioned in the invitation to tender.11. Envisaged number or range of suppliers which will be invited to tender.12. Where applicable, prohibition on variants.13. Other information.14. Date(s) of publication of the prior information notice in the Official Journal of the European Communities or references to its non-publication.15. Date of dispatch of the notice.16. Date of receipt of the notice by the Office for Official Publications of the European Communities.17. Indication whether the procurement is covered by the Agreement.D. NEGOTIATED PROCEDURES1. The name, address, telegraphic address, telephone, telex and fax numbers of the contracting authority.2. (a) The award procedure chosen.(b) Where applicable, justification for use of the accelerated procedure.(c) Where applicable, form of contract for which tenders are invited.3. (a) Place of delivery.(b) The nature of the goods to be supplied, including whether tenders are requested for rental, purchase, lease or hire purchase or a combination of these. CPA reference number.(c) The quantity of the goods to be supplied, including any options for further procurement and, if known, an estimate of the timing when such options may be exercised. In the case of regular or of recurring contracts, also, if known, an estimate of the subsequent calls for tender for the supplies to be procured.(d) Indication of whether the suppliers can tender for a part of the goods required.4. Time limit for completion of supplies or duration of the contract and, as far as possible, time limit for starting or delivering supplies.5. Where applicable, the legal form to be assumed by a grouping of suppliers to whom the contract is awarded.6. (a) The final date for the receipt of requests to participate.(b) The address to which they must be sent.(c) The language(s) in which they must be drawn up.7. Where applicable, any deposits and guarantees required.8. Information concerning the supplier's personal position, and the information and formalities necessary for an appraisal of the minimum economic and technical standards required of him.9. Envisaged number or range of suppliers which will be invited to tender.10. Where applicable, prohibition on variants.11. Where applicable, the names and addresses of suppliers already selected by the contracting authority.12. Where applicable, date(s) of previous publications in the Official Journal of the European Communities.13. Other information.14. Date of dispatch of the notice.15. Date of receipt of the notice by the Office for Official Publications of the European Communities.16. Indication whether the procurement is covered by the Agreement.E. CONTRACT AWARDS1. Name and address of the contracting authority.2. Award procedure chosen. In the case of the negotiated procedure, without publication of a tender notice, justification (Article 6 (3)).3. Date of award of the contract.4. Criteria for award of the contract.5. Number of tenders received.6. Name and address of supplier(s).7. The nature and quantity of goods supplied, where applicable, by supplier. CPA reference number.8. Price or range of prices (minimum/maximum) paid.9. Value of winning award(s) or the highest and lowest offer taken into account in the award of the contract.10. Where appropriate, value and proportion of contract likely to be subcontracted to third parties.11. Other information.12. Date of publication of the tender notice in the Official Journal of the European Communities.13. Date of dispatch of the notice.14. Date of receipt of the notice by the Office for Official Publications of the European Communities.`ANNEX IV 'ANNEX IVMODEL NOTICES OF WORKS CONTRACTSA. PRIOR INFORMATION1. Name, address, telephone number, telegraphic address, telex and fax numbers of the contracting authority.2. (a) Site.(b) Nature and extent of the works to be provided and, where relevant, main characteristics of any lots by reference to the work.(c) If available, an estimate of the cost range of the proposed works.3. (a) Estimated date for initiating the award procedures in respect of the contract or contracts.(b) If known, estimated date for the start of the work.(c) If known, estimated timetable for completion of the work.4. If known, terms of financing of the work and of price revision and/or references to the provisions in which these are contained.5. Other information.6. Date of dispatch of the notice.7. Date of receipt of the notice by the Office for Official Publications of the European Communities.8. Indication whether the procurement is covered by the Agreement.B. OPEN PROCEDURES1. Name, address, telephone number, telegraphic address, telex and fax numbers of the contracting authority.2. (a) Award procedure chosen.(b) Nature of the contract for which tenders are being requested.3. (a) Site.(b) Nature and extent of the works to be provided and general nature of the work, including any options for further works and if known, an estimate of the timing when such options may be exercised.(c) If the work or the contract is subdivided into several lots, the size of the different lots and the possibility of tendering for one, for several or for all of the lots.(d) Information concerning the purpose of the work or the contract where the latter also involves the drawing up of projects.4. Time limit for completion of the works or duration of the works contract and, as far as possible, time limit for starting the works.5. (a) Name and address of the service from which the contract documents and additional documents may be requested.(b) Where applicable, the amount and terms of payment of the sum to be paid to obtain such documents.6. (a) Final date for receipt of tenders.(b) Address to which tenders must be sent.(c) Language(s) in which tenders must be drawn up.7. (a) Where applicable, the persons authorized to be present at the opening of tenders.(b) Date, hour and place of opening of tenders.8. Any deposit and guarantees required.9. Main terms concerning financing and payment and/or references to the relevant provisions.10. Where applicable, the legal form to be taken the grouping of contractors to whom the contract is awarded.11. Information concerning the contractor's personal position and minimum economic and technical standards required of the contractor to whom the contract is awarded.12. Period during which the tenderer is bound to keep open his tender.13. Criteria for the award of the contract. Criteria other than that of the lowest price shall be mentioned where they do not appear in the contract documents.14. Where applicable, prohibition on variants.15. Other information.16. Date of publication of the prior information notice in the Official Journal of the European Communities or references to its non-publication.17. Date of dispatch of the notice.18. Date of receipt of the notice by the Office for Official Publications of the European Communities.19. Indication whether the procurement is covered by the Agreement.C. RESTRICTED PROCEDURES1. Name, address, telephone number, telegraphic address, telex and fax numbers of the contracting authority.2. (a) Award procedure chosen.(b) Where applicable, justification for the use of the accelerated procedure.(c) Nature of the contract for which tenders are being requested.3. (a) Site.(b) Nature and extent of the works to be provided and general nature of the work, including any options for further works and, if known, an estimate of the timing when such options may be exercised.(c) If the work of the contract is subdivided into several lots, the size of the different lots and the possibility of tendering for one, for several or for all of the lots.(d) Information concerning the purpose of the work or the contract where the latter also involves the drawing up of projects.4. Time limit for completion of the works or duration of the works contract and, as far as possible, time limit for starting the works.5. Where applicable, the legal form to be taken by the grouping of contractors to whom the contract is awarded.6. (a) Final date for receipt of requests to participate.(b) Address to which requests must be sent.(c) Language(s) in which requests must be drawn up.7. Final date for dispatch of invitations to tender.8. Any deposit and guarantees required.9. Main terms concerning financing and payment and/or the relevant provisions.10. Information concerning the contractor's personal position and minimum economic and technical standards required of the contractor to whom the contract is awarded.11. Criteria for the award of the contract where they are not mentioned in the invitation to tender.12. Where applicable, prohibition on variants.13. Other information.14. Date of publication of the prior information notice in the Official Journal of the European Communities or reference to its non-publication.15. Date of dispatch of the notice.16. Date of receipt of the notice by the Office for Official Publications of the European Communities.17. Indication whether the procurement is covered by the Agreement.D. NEGOTIATED PROCEDURES1. Name, address, telephone number, telegraphic address, telex and fax numbers of the contracting authority.2. (a) Award procedure chosen.(b) Where applicable, justification for the use of the accelerated procedure.(c) Nature of the contract for which tenders are being requested.3. (a) Site.(b) Nature and extent of the services to be provided and general nature of the work, including any options for further works and, if known, an estimate of the timing when such options may be exercised.(c) If the work of the contract is subdivided into several lots, the size of the different lots and the possibility of tendering for one, for several or for all of the lots.(d) Information concerning the purpose of the work or the contract where the latter also involves the drawing up of projects.4. Time limit for completion of the works or duration of the works contract and, as far as possible, time limit for starting the works.5. Where applicable, the legal form to be taken, the grouping of contractors to whom the contract is awarded.6. (a) Final date for receipt of requests to participate.(b) Address to which they must be sent.(c) Language(s) in which they must be drawn up.7. Any deposit and guarantees required.8. Main terms concerning financing and payment and/or the relevant provisions.9. Information concerning the contractor's personal position and information and formalities necessary in order to evaluate the minimum economic and technical standards required of the contractor to whom the contract is awarded.10. Where applicable, prohibition on variants.11. Where applicable, name and address of suppliers already selected by the awarding authority.12. Date(s) of previous publications in the Official Journal of the European Communities.13. Other information.14. Date of publication of the prior information notice in the Official Journal of the European Communities.15. Date of dispatch of the notice.16. Date of receipt of the notice by the Office for Official Publications of the European Communities.17. Date(s) of previous publication in the Official Journal of the European Communities.18. Indication whether the procurement is covered by the Agreement.E. CONTRACT AWARDS1. Name and address of awarding authority.2. Award procedure chosen. In the case of the negotiated procedure without prior publication of a tender notice, justification (Article 7 (4)).3. Date of award of contract.4. Criteria for award of contract.5. Number of offers received.6. Name and address of successful contractor(s).7. Nature and extent/quantity of the works provided, general characteristics of the finished structure.8. Price or range of prices (minimum/maximum) paid.9. Value of winning award(s) or the highest and lowest offer taken into account in the award of the contract.10. Where appropriate, value and proportion of contract likely to be subcontracted to third parties.11. Other information.12. Date of publication of the tender notice in the Official Journal of the European Communities.13. Date of dispatch of the notice.14. Date of receipt of the notice by the Office for Official Publications of the European Communities.`